DETAILED ACTION
This office action is in response to application filed on 05/17/2022.
Currently claims 1-11 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, in the limitation of the claim, “The display device according to claim 1, wherein in the cross section, the bending section includes an area in which a length between an under surface of the resin substrate and an upper surface of the second organic film is larger than a length between the under surface of the resin substrate and the upper surface of the second organic film in an outer area of the bending section”, the underlined word “larger” should be ‘smaller’ based on Fig. 5 of Specification.

    PNG
    media_image1.png
    542
    860
    media_image1.png
    Greyscale

Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0146886 A1 (Minami) and further in view of US 2017/0288007 A1 (Shin).
Regarding claim 1, Minami discloses, a display device (10; display apparatus; Fig. 1; [0047]) comprising: a substrate (201; substrate; Fig. 6; [0078]; Minami teaches in para. [0047] – [0048] that the substrate 201 can be a plastic substrate for its insulation property); 

    PNG
    media_image2.png
    476
    699
    media_image2.png
    Greyscale

a light-emitting element (21; EL element; Fig. 6; [0075]) included in a display region (70; display panel; Fig. 1; [0049]), 
the light-emitting element (21) being provided above the substrate (201) with a TFT layer (22, TFT layer as annotated on Fig. 6; [0075]) in between (Fig. 6; [0075]); 

    PNG
    media_image3.png
    474
    757
    media_image3.png
    Greyscale

a frame region (70F; framework molding; Fig. 4B; [0067]) provided in a periphery of the display region (30; pixel array section; Fig. 4B; [0060]); 	

    PNG
    media_image4.png
    324
    701
    media_image4.png
    Greyscale

a terminal section (70B; substrate end portion; Fig. 4A and 6; [0060]) provided at an end of the frame region (70F); 
a bending section (85; folding region; Fig; 6; [0074]) provided between the display region (70 or 30) and the terminal section (70B); 
a frame wiring line (81; Fig. 2A and 2B; [0051] – [0053]) provided in the frame region (70F), 
the frame wiring line (81) extending to the terminal section (70B) with being electrically coupled to the light-emitting element (21) via the TFT layer (22) (frame wiring line 81 is coupled to pixel array section 30, thus it is also coupled to both light-emitting element, 21 via the TFT layer, 22) (Fig. 2A and 2B; [0052]);

    PNG
    media_image5.png
    453
    725
    media_image5.png
    Greyscale
 
an at least one layer of inorganic film (202; gate insulating film; Fig. 6; [0075]; the gate insulating film usually formed of silicon dioxide which is an inorganic layer) provided in the frame region (70F), the at least one layer of inorganic film (202) being included in the TFT layer (22) layered on the substrate (201), 
wherein the at least one layer of inorganic film (202), a first organic film (as annotated on Fig. 6; [0075]), the frame wiring line (81, as annotated on Fig. 6; [0075]), and a second organic film (203; flattening film; Fig. 6; [0075]) are provided in the stated order (bottom up) from the display region (70 or 30) to the terminal section (70B) (Fig. 6; [0075]),	
Note: Since Minami teaches an organic EL display apparatus, it can be considered that all the layers are organic except those specially mentioned otherwise (0075] – [0078]).

    PNG
    media_image3.png
    474
    757
    media_image3.png
    Greyscale

But Minami fails to teach explicitly, the substrate is a resin substrate; in a cross section at the bending section, a first opening that opens upward is formed in the at least one layer of inorganic film, the first organic film is provided to plug the first opening, the frame wiring line is provided on the first organic film, the second organic film is provided to cover the frame wiring line, and a second opening that opens upward is formed in the first organic film on an inner side with respect to the first opening, and in the cross section, a width of the first opening and a width of the second opening are larger than a width of the bending section.
However, in analogous art, Shin discloses, the substrate (100; substrate; Fig. 8B; [0076]) is a resin substrate (Fig. 8B; [0076]); 
in a cross section at the bending section (BA; bending area; Fig. 8B; [0136]), 
a first opening (120a, as annotated on Fig. 8B; [0141]) that opens upward is formed in the at least one layer of inorganic film (120; gate insulating layer; Fig. 8B; [0141]), 
the first organic film (as annotated on Fig. 8B and 160; organic layer; Fig. 9A; [0144]) is provided to plug the first opening (120a), 

    PNG
    media_image6.png
    596
    795
    media_image6.png
    Greyscale

the frame wiring line (215b; outer conductive layer; Fig. 8B; [0144]) is provided on the first organic film (as annotated on Fig. 8B and 160; organic layer; Fig. 9A; [0144]), 
a second opening (as annotated on Fig. 8B) that opens upward is formed in the first organic film (as annotated on Fig. 8B and 160; organic layer; Fig. 9A; [0144]) on an inner side with respect to the first opening (120a), and 
in the cross section, a width (GW, as shown on Fig. 8B) of the first opening (120a) and a width (GW2, as annotated on Fig. 8B) of the second opening (as annotated on Fig. 8B) are larger than a width of the bending section (as annotated on Fig. 8B; [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami and Shin before him/her, to modify the teachings of a display device with a bendable terminal region as taught by Minami and to include the teachings of forming two openings to facilitate the bending in the bending region as taught by Shin since this is a well-known technique in the foldable display devices to use openings so that the device can be folded very easily. Absent this important teaching in Minami, a person with ordinary skill in the art would be motivated to reach out to Shin while forming the display device of Minami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of the second organic film over the frame wiring line from Minami, it can be deduced that the combination of Minami and Shin teaches, the second organic film (203; Minami Reference) is provided to cover the frame wiring line (215b; outer conductive layer; Fig. 8B; [0144]; Shin reference).

Regarding claim 5, the combination of Minami and Shin teaches, the display device according to claim 1, wherein the second opening (as annotated on Fig. 8B) formed in the first organic film (as annotated on Fig. 8B and 160; organic layer; Fig. 9A; [0144]; Shin Reference). See 103 rationale in claim 1.

    PNG
    media_image6.png
    596
    795
    media_image6.png
    Greyscale

But the combination of Minami and Shin fails to teach explicitly, the second opening passes through the first organic film.  
However, the above limitation recites indirectly an ‘intended use’ of the device. If it is required that the layer that would fill the second opening would contact the layer below the first organic film, then the second opening needs to pass through the first organic film. This is well within the purview of a person with ordinary skill in the art. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Shin is capable of making the opening deep enough to penetrate first organic film entirely. Thus, the limitation is considered taught by the prior art Shin. See MPEP 2114 (II). Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0044] (Fig. 6) that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Regarding claim 6, the combination of Minami and Shin teaches, the display device according to claim 1, wherein at the second opening (as annotated on Fig. 8B) formed in the first organic film (as annotated on Fig. 8B and 160; organic layer; Fig. 9A; [0144]; Shin Reference), a film thickness of the first organic film at a middle portion of the second opening (as annotated on Fig. 8B) along a bending axis (vertical in this case) of the bending section (BA; Fig. 8B; Shin Reference) is smaller than a film thickness of the first organic film at both edges (as annotated on Fig. 8B) of the second opening along the bending axis (vertical in this case) of the bending section. See 103 rationale in claim 1.
Note: The reason behind that is the edges have slanted sections, as a result, the vertical thickness of first organic film is higher at the slanted sections than the middle of the opening where the film is parallel to the substrate.

    PNG
    media_image7.png
    556
    795
    media_image7.png
    Greyscale


Regarding claim 8, the combination of Minami and Shin teaches, the display device according to claim 1, wherein the first opening (120a, first opening, as annotated on Fig. 8B; [0141] - [0144]); Shin Reference) is a slit passing (with slanted surface) through the at least one layer of inorganic film (120; gate insulating layer; Fig. 8B; [0141]). See 103 rationale in claim 1.

    PNG
    media_image6.png
    596
    795
    media_image6.png
    Greyscale

Regarding claim 9, Minami discloses, the display device according to claim 1, wherein the light-emitting element (21) is an organic EL element (Fig. 6; [0003], [0050]).

Regarding claim 11, Minami teaches, the display device according to claim 1, wherein in the cross section, the bending section (85) includes an area in which a length (Ha, as annotated on Fig. 6) between an under surface of the resin substrate (201) and an upper surface of the second organic film (203) is equal to a length (Hb) between the under surface of the resin substrate (201) and the upper surface of the second organic film (203) in an outer area of the bending section (85) (Fig; 6; [0074] – [0075]).

    PNG
    media_image8.png
    474
    784
    media_image8.png
    Greyscale


But the combination of Minami and Shin fails to teach explicitly, the height Ha is larger than height Hb;
However, the above limitation recites indirectly an ‘intended use’ of the device. If it is required that a groove needs to be formed in an outer area of bending section (85), i.e., a ‘preventing groove’ (86; Fig. 6; [0082]; Minami Reference), it is possible to have an option of the display device with the height Ha being larger than height Hb. This is well within the purview of a person with ordinary skill in the art to do so. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Minami is capable of implementing the optional structure. Thus, the limitation is considered taught by the prior art Minami. See MPEP 2114 (II). Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0035] - [0036] (Fig. 5) that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minami and Shin as applied to claim 1 and further in view of JP 2016-224118 A (Atsushi).
Regarding claim 3, the combination of Minami and Shin fails to teach explicitly, the display device according to claim 1, wherein the second opening formed in the first organic film is formed by setting a film thickness of the first organic film to be smaller than a film thickness of the first organic film at an edge of the second opening.  
However, in analogous art, Atsushi discloses, the display device according to claim 1, wherein the second opening (118, right; opening in third region; Fig. 7; [0051]) formed in the first organic film (104) is formed by setting a film thickness of the first organic film (104) to be smaller than a film thickness of the first organic film (104) at an edge (at the left and right edges) of the second opening (118, right) (Fig. 7; [0053]).  

    PNG
    media_image9.png
    176
    622
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami, Shin and Atsushi before him/her, to modify the teachings of a display device with multiple openings as taught by Shin and to include the teachings of a technique of forming varying thicknesses of a certain film at different regions as taught by Atsushi since reduced thickness is required in a film or substrate at the point of folding or bending to reduce tension and the easiest way to form it is to grow reduced thickness at the opening in the first place and absent this important teaching of how to do it in Minami and Shin, a person with ordinary skill in the art would be motivated to reach out to Atsushi while forming the display device of Minami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minami and Shin as applied to claim 1 and further in view of US 2018/0097019 A1 (Gunji).
Regarding claim 10, the combination of Minami and Shin teaches, the display device according to claim 1, wherein the resin substrate (100; Shin Reference) is formed of a polyimide resin ([0076]; Shin Reference).
But the combination of Minami and Shin fails to teach explicitly, wherein the first organic film and the second organic film are each formed of a polyimide resin.
However, in analogous art, Gunji discloses, wherein the first organic film (164; Fig. 10; [0092]) and the second organic film (since Gunji teaches organic insulating layer may be formed of an organic resin material such as acrylic resin, polyimide resin, epoxy resin or the like, it can be considered that the second organic film can also be made of polyimide resin) are each formed of a polyimide resin (Fig. 10; [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami, Shin and Gunji before him/her, to modify the teachings of a display device with organic films as taught by Minami and to include the teachings of organic films being formed of a polyimide resin as taught by Gunji since knowing what kind of material should be used as the organic film is very important for device manufacturing and reliability, and absent this important teaching in Minami, a person with ordinary skill in the art would be motivated to reach out to Gunji while forming the display device of Minami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).



Allowable Subject Matter
Claim 7 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 7, the closest prior art, US 2012/0146886 A1 (Minami), in combination with US 2017/0288007 A1 (Shin), JP 2016-224118 A (Atsushi) and US 2018/0097019 A1 (Gunji) fails to disclose, “the display device according to claim 6, wherein at both the ends of the resin substrate along the bending axis of the bending section, a height from an upper surface of the resin substrate to an upper surface of the second organic film at an edge of the first opening in a cross section from the display region to the terminal section is equal to a height from an upper surface of the resin substrate to an upper surface of the second organic film at a middle portion of the first opening in the cross section from the display region to the terminal section”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Note: The examiner notes that a person with ordinary skill in the art would not be motivated while working on Minami in view of Shin to implement the above height equality at certain locations. It might involve additional manufacturing step and higher cost.


Claims 2 and 4 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 2 is allowable because the closest prior art US Patent Pub # US 2012/0146886 A1 to Minami teaches, 
a display device (10; display apparatus; Fig. 1; [0047]) comprising: a substrate (201; substrate; Fig. 6; [0078]; Minami teaches in para. [0047] – [0048] that the substrate 201 can be a plastic substrate for its insulation property); 

    PNG
    media_image2.png
    476
    699
    media_image2.png
    Greyscale

a light-emitting element (21; EL element; Fig. 6; [0075]) included in a display region (70; display panel; Fig. 1; [0049]), 
the light-emitting element (21) being provided above the substrate (201) with a TFT layer (22, TFT layer as annotated on Fig. 6; [0075]) in between (Fig. 6; [0075]); 

    PNG
    media_image3.png
    474
    757
    media_image3.png
    Greyscale

a frame region (70F; framework molding; Fig. 4B; [0067]) provided in a periphery of the display region (30; pixel array section; Fig. 4B; [0060]); 	

    PNG
    media_image4.png
    324
    701
    media_image4.png
    Greyscale

a terminal section (70B; substrate end portion; Fig. 4A and 6; [0060]) provided at an end of the frame region (70F); 
a bending section (85; folding region; Fig; 6; [0074]) provided between the display region (70 or 30) and the terminal section (70B); 
a frame wiring line (81; Fig. 2A and 2B; [0051] – [0053]) provided in the frame region (70F), 
the frame wiring line (81) extending to the terminal section (70B) with being electrically coupled to the light-emitting element (21) via the TFT layer (22) (frame wiring line 81 is coupled to pixel array section 30, thus it is also coupled to both light-emitting element, 21 via the TFT layer, 22) (Fig. 2A and 2B; [0052]);

    PNG
    media_image5.png
    453
    725
    media_image5.png
    Greyscale
 
an at least one layer of inorganic film (202; gate insulating film; Fig. 6; [0075]; the gate insulating film usually formed of silicon dioxide which is an inorganic layer) provided in the frame region (70F), the at least one layer of inorganic film (202) being included in the TFT layer (22) layered on the substrate (201), 
wherein the at least one layer of inorganic film (202), a first organic film (as annotated on Fig. 6; [0075]), the frame wiring line (81, as annotated on Fig. 6; [0075]), and a second organic film (203; flattening film; Fig. 6; [0075]) are provided in the stated order (bottom up) from the display region (70 or 30) to the terminal section (70B) (Fig. 6; [0075]),	
Note: Since Minami teaches an organic EL display apparatus, it can be considered that all the layers are organic except those specially mentioned otherwise (0075] – [0078]).

    PNG
    media_image3.png
    474
    757
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2017/0288007 A1 to Shin teaches, the substrate (100; substrate; Fig. 8B; [0076]) is a resin substrate (Fig. 8B; [0076]); 
in a cross section at the bending section (BA; bending area; Fig. 8B; [0136]), 
a first opening (120a, as annotated on Fig. 8B; [0141]) that opens upward is formed in the at least one layer of inorganic film (120; gate insulating layer; Fig. 8B; [0141]), 
the first organic film (as annotated on Fig. 8B and 160; organic layer; Fig. 9A; [0144]) is provided to plug the first opening (120a), 

    PNG
    media_image10.png
    596
    795
    media_image10.png
    Greyscale

the frame wiring line (215b; outer conductive layer; Fig. 8B; [0144]) is provided on the first organic film (as annotated on Fig. 8B and 160; organic layer; Fig. 9A; [0144]), 
in the cross section, a width (GW, as shown on Fig. 8B) of the first opening (120a) is larger than a width of the bending section (as annotated on Fig. 8B; [0149]).
With the teaching of Minami above regarding the second organic film over the frame wiring line, it can be deduced that the combination of Minami and Shin teaches, the second organic film (203; Minami Reference) is provided to cover the frame wiring line (215b; outer conductive layer; Fig. 8B; [0144]; Shin reference).
However, neither Minami nor any cited prior art, appear to explicitly disclose, in context, a second opening that opens upward is formed in the second organic film on an inner side with respect to the first opening, and in the cross section, a width of the second opening is larger than a width of the bending section.
Specifically, the aforementioned ‘a second opening that opens upward is formed in the second organic film on an inner side with respect to the first opening, and in the cross section, a width of the second opening is larger than a width of the bending section,’ is material to the inventive concept of the application at hand to enhance bendability at the bending section of the frame region, thus improving device reliability.
Dependent claim 4 depends on allowable independent claim 2. Therefore, claim 4 is also allowable.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 11,171,198 B2 (Ohara) - A display device is disclosed including a first conductive film over and in contact with a substrate, a first undercoat and a second undercoat over and in contact with the first conductive film, a pixel over the first undercoat, a wiring over the first undercoat, the first conductive film, and the second undercoat and in contact with the first conductive film between the first undercoat and the second undercoat. The first undercoat and the second undercoat are spaced from each other over the first conductive film and each cover a part of the first conductive film. The wiring is configured to form a terminal to which a signal for driving the pixel is input over the second undercoat.
2. US 11,088,284 B2 (Son) - A display apparatus is disclosed including a substrate on which a first area, a second area spaced apart from the first area, and a bending area between a first area and a second area and bent along a bending axis are defined. It also includes a first thin-film transistor (“TFT”) and a second TFT and a first conductive layer and a second conductive layer. The first TFT includes a first active layer including polycrystalline silicon, a first gate electrode, and a first electrode disposed at a level which is the same as a level of the first conductive layer, and the second TFT includes a second active layer including an oxide semiconductor, a second gate electrode, and a second electrode disposed at a level which is the same as a level of the second conductive layer.
3. US 10,957,753 B2 (Eo) - A display device is disclosed including a substrate including an outer area neighboring a border and an insulating layer positioned over the substrate and including a plurality of openings positioned over the outer area. The openings are arranged to be spaced from each other in a direction. The display device further includes a wavy line extending in the direction and passing the plurality of openings.
4. US 10,930,723 B2 (Shim) - A display device is disclosed having a substrate including an active area and a non-active area. It also includes an active layer, a thin film transistor including a gate electrode, a source electrode, and a drain electrode disposed on the substrate, and an organic light emitting diode including an anode which is electrically connected to the thin film transistor, in which the gate electrode, the source electrode, and the drain electrode are formed of a first conductive layer and a second conductive layer on the first conductive layer and the anode is formed of the same material as the first conductive layer.
5. US 10,840,463 B2 (Sano) - A display device having an insulating substrate including a first main surface, a first supporting substrate adhered to the first main surface of the insulating substrate, and a second supporting substrate spaced from the first supporting substrate and adhered to the first main surface of the insulating substrate, and the first supporting substrate includes a first side surface opposing the second supporting substrate, the second supporting substrate includes a second side surface opposing the first supporting substrate, the first supporting substrate is formed into a tapered shape which narrows toward the first side surface, and the second supporting substrate is formed into a tapered shape which narrows toward the second side surface.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/16/2022